                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION


JEROME MCDOUGALD,                                                        Case No. 2:19-cv-257
     Plaintiff/Appellant,
                                                                         Black, J.
         vs.                                                             Bowman, M.J.

ANDREW EDDY, et al.,                                                     REPORT AND
    Defendants.                                                          RECOMMENDATION


         Plaintiff Jerome McDougald, who is currently incarcerated at the Toledo Correctional

Institution (ToCI) and a frequent filer in this Court, 1 filed an action under 42 U.S.C. § 1983

alleging violations of his civil rights while he was incarcerated at the Southern Ohio Correctional

Facility. 2 On April 22, 2019, the Court entered an Order denying plaintiff’s motion for leave to

proceed in forma pauperis on account of his having filed three or more prior complaints that

have been dismissed with prejudice for failure to state a claim and his having failed to meet the

statutory exception set forth in 28 U.S.C. § 1915(g). (Doc. 6). Plaintiff/appellant filed a notice

of appeal on April 29, 2019. (Doc. 7). On August 23, 2019, plaintiff’s appeal was dismissed


1
  As of this date, plaintiff has filed over 20 cases in the Southern District of Ohio. See McDougald v. Erdos, 1:19-
cv-107 (TSB: SKB) (S.D. Ohio Feb. 11, 2019); McDougald v. Eddy, 2:19-cv-257 (TSB; SKB) (S.D. Ohio Jan. 25,
2019); McDougald v. Smoot, 1:19-cv-50 (SJD; KLL) (S.D. Ohio Jan. 22, 2019); McDougald v. Bear, 1:18-cv-498
(TSB; KLL) (S.D. Ohio July 23, 2018); McDougald v. Erdos, 1:18-cv-135 (MRB; SKB) (S.D. Ohio Feb. 23, 2018);
McDougald v. Clagg, 1:18-cv-93 (TSB; SKB) (S.D. Ohio Feb. 9, 2018); McDougald v. Eaches, 1:18-cv-80 (MRB;
SKB) (S.D. Ohio Feb. 5, 2018); McDougald v. Erdos, 1:17-cv-464 (MRB; SKB) (S.D. Ohio July 10, 2017);
McDougald v. Dillow, 1:17-cv-196 (MRB; KLL) (S.D. Ohio Mar. 27, 2017); McDougald v. Dunlap, 1:17-cv-127
(MRB; SKB) (S.D. Ohio Feb. 24, 2017); McDougald v. Bear, 1:17-cv-124 (MRB; SKB) (S.D. Ohio Feb. 21, 2017);
McDougald v. Erdos, 1:17-cv-95 (SJD; SKB) (S.D. Ohio Feb. 10, 2017); McDougald v. Sammons, 1:17-cv-91
(MRB; SKB) (S.D. Ohio Feb. 10, 2017); McDougald v. Lt. Stone, 1:17-cv-72 (SJD; SKB) (S.D. Ohio Feb. 1, 2017);
McDougald v. Dillow, 1:16-cv-1099 (MRB; SKB) (S.D. Ohio Nov. 23, 2016); McDougald v. Eaches, 1:16-cv-900
(SJD; KLL) (S.D. Ohio Sept. 6, 2016); McDougald v. Davis, 1:16-cv-633 (SJD) (June 10, 2016); McDougald v.
Davis, 2:16-cv-545 (GCS; KAJ) (S.D. Ohio June 10, 2016); McDougald v. Ahmad, 1:16-cv-500 (SJD; SKB) (S.D.
Ohio Apr. 28, 2016); McDougald v. Esham, 1:16-cv-497 (SJD; KLL) (S.D. Ohio Apr. 27, 2016); McDougald v.
Mahlman, 1:16-cv-317 (TSB; SKB) (S.D. Ohio Feb. 16, 2016); McDougald v. Timberlake, 1:08-cv-744 (MRB;
JGW) (S.D. Ohio Oct. 29, 2008).
2 An envelope attached to plaintiff’s most recent filing (Doc. 15) indicates that he is currently incarcerated at ToCI.
For the ease of reference, the Clerk of Court is DIRECTED to update the docket sheet with plaintiff’s current
mailing address.
by the Sixth Circuit Court of Appeals for want of prosecution. (Doc. 12).

        On September 6, 2019, the Court entered an Order directing plaintiff to comply with the

Court’s April 22, 2019 Order to pay the full $400 filing fee within thirty (30) days and advising

plaintiff that failure to pay the full $400 filing fee within thirty (30) days would result in the

dismissal of his action. (Doc. 13). Plaintiff/appellant has filed a notice of appeal and motion

for leave to appeal in forma pauperis. (Docs. 14, 15).

        Plaintiff/appellant’s motion for leave to appeal in forma pauperis should be denied on the

ground that plaintiff/appellant is prohibited from obtaining pauper status on appeal pursuant to

the “three strikes” provision set forth in 28 U.S.C. § 1915(g). A prisoner’s right to proceed in

forma pauperis has been restricted by Congress. In accordance with section 804(d) of the

Prison Litigation Reform Act (PLRA) of 1995, Pub. L. No. 104-134, 110 Stat. 1321, amending

28 U.S.C. § 1915:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
        or proceeding under this section if the prisoner has, on 3 or more prior occasions,
        while incarcerated or detained in any facility, brought an action or appeal in a court
        of the United States that was dismissed on the grounds that it is frivolous, malicious,
        or fails to state a claim upon which relief may be granted, unless the prisoner is
        under imminent danger of serious physical injury.

28 U.S.C. § 1915(g).

        Mr. McDougald is prohibited by § 1915(g) from proceeding in forma pauperis on appeal

in this case because three prior complaints filed by him while he has been a prisoner were

dismissed with prejudice for failure to state a claim upon which relief may be granted. See

McDougald v. Sammons, Case No. 1:17-cv-91 (Barrett, J.; Bowman, M.J.) (S.D. Ohio Feb 10,

2017) (Doc. 7, 10, 11) (dismissal for failure to state a claim upon which relief may be granted

pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1)); McDougald v. Stone, Case No. 1:17-

                                                   2
cv-72 (Dlott, J.; Bowman, M.J.) (S.D. Ohio Feb. 1, 2017) (Doc. 5, 17, 20, 26, 27) (dismissal for

failure to state a claim upon which relief may be granted); McDougald v. Ahmad, Case No. 1:16-

cv-500 (Dlott, J.; Bowman, M.J.) (S.D. Ohio Apr. 28, 2016) (Doc. 27, 34, 35) (dismissal for

judgment on the pleadings for failure to state a claim upon which relief may be granted under 28

U.S.C. § 1915(e)(2)). The previous three dismissals for failure to state a claim upon which

relief may be granted prevent Mr. McDougald from obtaining pauper status in the instant action.

          In view of his three “strikes,” Mr. McDougald may not proceed in forma pauperis on

appeal unless he falls within the statutory exception set forth in 28 U.S.C. § 1915(g), which

applies to prisoners who are “under imminent danger of serious physical injury.” “By using the

term ‘imminent,’ Congress indicated that it wanted to include a safety valve for the ‘three

strikes’ rule to prevent impending harms, not those harms that had already occurred.”

Abdul-Akbar, 239 F.3d at 315. See also Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998)

(finding that the prisoner appellant was not entitled to pauper status on appeal where he failed to

establish that he faced imminent danger of serious physical injury at the time the appeal was

filed).

          Plaintiff/appellant has failed to allege (see Doc. 14, at PageID 58) particular facts

showing any immediate or impending serious physical injury in existence at the time he filed his

notice of appeal, which would enable him to proceed on appeal in forma paupers despite his

prior three strikes. See 28 U.S.C. § 1915(g). See also Gresham v. Meden, 938 F.3d 847 (6th

Cir. 2019) (limiting “serious physical injury” exception to injuries that have “potentially

dangerous consequences such as death or severe bodily harm”); McDougald v. Eddy, No. 19-

3405 (6th Cir. Jul. 10, 2019) (denying Mr. McDougald leave to proceed in forma pauperis on


                                                    3
appeal). Accordingly, plaintiff/appellant is not entitled to proceed on appeal without paying the

filing fee.

        It is therefore RECOMMENDED that plaintiff/appellant’s motion to proceed in forma

pauperis on appeal (Doc. 15) be DENIED.


                                                    s/Stephanie K. Bowman
                                                    Stephanie K. Bowman
                                                    United States Magistrate Judge




                                                4
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

JEROME MCDOUGALD,                                             Case No. 2:19-cv-257
     Plaintiff/Appellant
                                                              Black, J.
       vs.                                                    Bowman, M.J.

ANDREW EDDY, et al.,                                          REPORT AND
    Defendants.                                               RECOMMENDATION


                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations.       This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report

objected to and shall be accompanied by a memorandum of law in support of the objections. If

the Report and Recommendation is based in whole or in part upon matters occurring on the

record at an oral hearing, the objecting party shall promptly arrange for the transcription of the

record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems

sufficient, unless the assigned District Judge otherwise directs. A party may respond to another

party=s objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 5
